Bleckley, Chief Justice.
The facts in detail will be found in the official report. It is quite apparent from the face of the dispatch, and from the evidence on the trial, that the transaction contemplated by the senders of the dispatch 'was a dealing in “futures.” The court below, so construing the evidence, granted a nonsuit, and we are called upon to say whether that disposition of the case was correct. We think it was. It may' be that on account of the error in transmitting the dispatch, the plaintiffs would *28be entitled to recover what they paid for the transmission,—that is, the compensation the company received for the telegram; but there is no indication in the record that the court below was called upon to decide this narrow question. On the contrary, the whole tenor of the record is to the effect that the" plaintiffs claimed their full damages, and sought to measure the same by the market changes, thus resorting to the fluctuations in “futures” in order to arrive at the amount of their recovery. We think this standard cannot be invoked, for the reason that contracts relating to “futures” are illegal, and we see not how an illegal. contract can be called in to measure the damages sustained by reason of the breach of a legal contract. It is true that according to the Telegraph Company v. Blanchard, 68 Ga. 299, a recovery in this case might be had; but that decision was made at a time when contracts between brokers and their principals were-considered obligatory, notwithstanding the vitiating element of speculation in “futures” ; but since the-case of Bank v. Cunningham, 75 Ga. 366, the-principle- of the former case has stood virtually overruled. Besides, the question in 68 Ga. related to a broker in the State of New York, whereas the broker in the present case was located in this State. His contract with his principal was a Georgia contract. We think the court did not err in granting a nonsuit.
Melchert v. Amer. Union Tel. Co., 11 Fed. Reporter, 193 and notes. Judgment affirmed.